t c no united_states tax_court estate of algerine allen smith deceased james allen smith executor petitioner v commissioner of internal revenue respondent docket nos filed date in a prior opinion we determined that there was a deficiency in estate_tax p filed a timely notice of appeal but did not file a bond to stay assessment or collection during the pendency of the appeal r assessed the deficiency in estate_tax and p paid a portion of the amount assessed the court_of_appeals reversed vacated and remanded for further proceedings the court_of_appeals opinion did not preclude the possibility that further proceedings in this court might result in an estate_tax deficiency in the same amount that was previously decided p fileda motion to restrain collection abate assessment and order a refund of amount collected p’s motion is based on sec_7486 i r c held sec_7486 i r c provides that if the amount of the deficiency determined by the tax_court is disallowed in whole or in part by the court of review the amount so disallowed shall be credited or refunded -- - to the taxpayer where a court_of_appeals reverses and remands for further proceedings without indicating that an ascertainable amount of the previously determined deficiency cannot be properly assessed on remand no part of the amount of the previously determined deficiency has been disallowed for purposes of sec_7486 i r c p’s motion is denied harold a chamberlain for petitioner carol bingham mcclure for respondent opinion ruwe judge this case is before the court on the estate’s motion to restrain collection abate assessment and refund amounts collected by respondent sec_7486 provides that if the amount of the deficiency determined by the tax_court is disallowed in whole or in part by the court of review the amount so disallowed shall be credited or refunded to the taxpayer the sole issue for decision is whether the amount of the deficiency previously determined by this court was disallowed in whole or in part by the court of review within the meaning of sec_7486 when the court_of_appeals reversed vacated and remanded ‘unless otherwise indicated all section references are to the internal_revenue_code in effect as of the date of decedent’s death and all rule references are to the tax_court rules_of_practice and procedure background on date we issued our opinion in the estate’s consolidated cases see 108_tc_412 our prior opinion dealt with respondent’s disallowance of part of a deduction for a claim against the estate under sec_2053 see id pincite we sustained respondent’s estate_tax deficiency determination because we found that the proper valuation of the claim against the estate by exxon corporation exxon required consideration of the settlement of the exxon claim that occurred after decedent’s death see id pincite our holding with respect to the estate_tax deficiency disposed of the need to address respondent’s income_tax deficiency determination see id pincite n pursuant to our opinion the parties filed separate computations under rule on date we issued a supplemental opinion resolving a disagreement between the parties with respect to their computations see estate of smith v commissioner t cc on date the estate paid dollar_figure our original opinion consolidated two cases of the estate one dealing with an income_tax deficiency determination docket no and the other dealing with an estate_tax deficiency determination docket no the asserted income_tax deficiency was an alternate position taken by respondent in the event we rejected his position in the estate_tax deficiency determination we found that the validity and the enforceability of the claim against decedent were uncertain as of the date of death see 108_tc_412 q4e- which was an estimate of the estate_tax deficiency and interest ’ on date the estate filed a timely notice of appeal the estate did not file a bond pursuant to sec_7485 in order to stay the assessment or collection of the deficiency during the pendency of the appeal on date respondent assessed an estate_tax deficiency in the amount of dollar_figure plus interest in the amount of dollar_figure respondent gave the estate credit for the date payment of dollar_figure and also gave the estate credit for an overpayment of income_tax determined in docket no in the amount of dollar_figure resulting in a balance due of dollar_figure collection of the balance due was administratively stayed during the pendency of the estate’s appeal on date the court_of_appeals for the fifth circuit reversed vacated and remanded for further proceedings with respect to the estate_tax deficiency see estate of smith respondent’s appeals_office estimated this amount as part of the estimate respondent allowed a deduction from the estate for estimated interest which would be due on the deficiency determined as of a hypothetical date of payment of date sec_7485 provides that the appeal of a decision of this court does not operate as a stay of assessment or collection of any portion of a deficiency unless a bond is filed by the taxpayer ’respondent has represented that collection of the unpaid assessment remains administratively stayed and that no collection activity 1s currently taking place --- - v commissioner 198_f3d_515 the court_of_appeals held that we had improperly considered the post-death settlement of exxon’s claim against the estate see id pincite the court_of_appeals provided instructions regarding what evidence should be considered for purposes of ascertaining the date-of-death value of the claim against the estate but made no finding as to the correct amount of the claim for purposes of deduction under sec_2053 and did not preclude the possibility that the correct amount of the deficiency might be the same as that determined in our original decision see id discussion the issue for decision is whether the amount of the deficiency previously determined by this court was disallowed in whole or in part by the court of review within the meaning of sec_7486 petitioner argues that the amount of the deficiency in our prior decision was disallowed when that decision was reversed vacated and remanded we disagree sec_7486 provides sec_7486 in cases where assessment or collection has not been stayed by the filing of a bond then if the amount of the deficiency determined by the tax_court is disallowed in whole or in part by the court of review the amount so disallowed shall be credited or refunded to the taxpayer without the making of claim therefor or if collection has not been made shall be abated -- - in the absence of any evidence of legislative purpose warranting a different approach ’ we must assume that congress meant what it said and that the statutory language should be taken at face value 93_tc_181 the language of sec_7486 provides for abatement and refund of the amount of the deficiency determined by this court that has been disallowed in whole or in part by the court of review regardless of whether the taxpayer files a claim for relief the statute simply acts as a procedural device ensuring that the commissioner follows a decision of the court of review in situations where it can be ascertained that all ora part of the amount of the deficiency determined by this court was disallowed where the court of review reverses and remands but does not indicate that any ascertainable amount of the previously determined deficiency has been precluded it cannot be said that the court of review has disallowed in whole or in part the amount of the deficiency determined by the tax_court ‘the legislative_history of sec_7486 originally enacted as sec_1001 by the internal revenue act of ch 44_stat_110 amended by the internal revenue act of ch 45_stat_873 designated as sec in the internal_revenue_code_of_1939 and becoming sec_7486 under the internal_revenue_code of lacks any indication of congressional intent on the issue involved see h rept 69th cong 1st sess c b part s rept 69th cong 1st sess c b part conf rept 69th cong lst sess c b part h rept 83d cong 2d sess a434 s rept 83d cong 2d sess - in the instant case the court_of_appeals reversed and remanded with instructions regarding the proper evidence to consider for valuing exxon’s claim against the estate the court_of_appeals made no finding regarding the correct value of the exxon claim nor did it preclude an ultimate finding of value that would result in the same deficiency amount contained in our prior decision the court_of_appeals simply held that post--death events such as the settlement of the exxon claim should not be considered in making the valuation determination the court_of_appeals remanded with instructions to make the valuation based on facts that existed on the date of decedent’s death the amount of the prior deficiency determination was not disallowed in whole or in part although this court has not previously addressed the issue other courts have held that sec_7486 does not apply in the present situation in tyne v commissioner tcmemo_1966_214 the tax_court allowed the taxpayer to deduct a portion of his travel_expenses the taxpayer appealed but did not post a bond and the commissioner assessed the deficiency the court_of_appeals for the seventh circuit reversed and remanded with instructions to use a different method of allocation for purposes of determining the allowable deduction see 385_f2d_40 7th cir after the tax_court entered new decisions the taxpayer again appealed and the --- - court_of_appeals again reversed and remanded for additional hearings see 409_f2d_485 7th cir the taxpayer then filed a motion with the court_of_appeals for relief under sec_7486 seeking a refund and an abatement the court_of_appeals denied the motion stating although it is arguable logic that the reversal of the decisions which were the foundations of the assessments compelled abatement we consider it a better construction of sec_7486 that reversal with remand for further proceedings as distinguished from reversal and final disallowance of deficiencies did not require abatement until action of the tax_court upon remand tyne v commissioner ustc par 7th cir the court_of_appeals thus held that any abatement and refund would depend on further decision by the tax_court see id the court_of_appeals for the sixth circuit reached the same conclusion in 375_f2d_725 6th cir the tax_court had originally found the taxpayer liable for income_tax deficiencies and fraud penalties see grubb v commissioner tcmemo_1961_153 the taxpayer appealed but did not post a bond and the commissioner assessed the deficiency and penalties the court_of_appeals upheld the tax court’s finding of fraud but reversed and remanded with instructions outlining the appropriate method for determining the deficiency amount see 315_f2d_753 6th cir based on stipulations by the parties the tax_court then entered a new decision as to the correct amount of the deficiencies and the fraud penalties see united_states v bolt supra pincite in a subsequent action to resolve a dispute over the proper computation of interest on the deficiency and fraud penalties the court_of_appeals rejected the taxpayer’s argument that the original assessment made by the commissioner had been invalidated as a result of the reversal and remand see id the court_of_appeals held that the reversal and remand did not vitiate the assessment for purposes of sec_7486 id in denison v commissioner tcmemo_1981_738 the tax_court sustained the commissioner’s deficiency determination because the taxpayer failed to show that the determination was erroneous the taxpayer appealed but did not post a bond and the commissioner assessed the deficiency the court_of_appeals for the eighth circuit reversed and remanded for further proceedings with instructions to require the commissioner to produce evidence establishing the reasonableness of its determination see 689_f2d_771 8th cir the taxpayer then filed an action in district_court seeking declaratory and injunctive relief against the commissioner’s efforts to collect the assessment the district ‘the taxpayer in 375_f2d_725 6th cir appears to have been arguing that the reversal and remand of the tax court’s first decision invalidated the original assessment made by the commissioner and that this in turn affected the amount of interest due on the deficiency and fraud penalties as finally determined on remand - court citing sec_7485 and sec_7486 stated that the assessment and collection efforts of the commissioner may be stayed only by the posting of a bond unless disallowance is made by the court of review see 563_fsupp_263 e d ark the district_court held that no disallowance was made when the court_of_appeals reversed and remanded for further proceedings id in an analogous situation we considered whether a reversal and remand for further proceedings required the commissioner to release a surety bond filed by the taxpayer see 97_tc_425 in jacobson a bond was filed pursuant to sec_7485 in order to stay the assessment and collection of deficiencies during the pendency of the appeal the court_of_appeals reversed and remanded for further consideration and the taxpayer filed a motion for release of the bond see id pincite the surety bond specified in sec_7485 acts as security until payment of the deficiency as finally determined sec_7485 we held that the surety bond could not be released before the proceedings on remand were concluded because the deficiency had not been finally determined jacobson v commissioner supra pincite this interpretation of sec_7485 is consistent with denying relief under sec_7486 when the court of review reverses and remands but does not disallow any ascertainable amount of the tax court’s deficiency determination we note the recent case of wechsler v united_states wl s d n y which granted the taxpayers relief under sec_7486 where a decision of this court was reversed and remanded in that case the tax_court had initially denied the taxpayers’ motion for summary_judgment because the court found that valid waivers were executed which extended the applicable 3-year period of limitations see transpac drilling venture v commissioner tcmemo_1994_26 in doing so the tax_court did not address the commissioner’s alternative argument that the 6-year period of limitations might apply see id the court_of_appeals for the second circuit reversed the tax court’s holding that the waivers were validly executed and remanded for a determination of whether the 6-year period of limitations applied see 147_f3d_221 2d cir the taxpayers’ subsequent motion for relief under sec_7486 was granted in wechsler v united_states wl s d n y and the commissioner’s motion to vacate that judgment was denied in wechsler v united_states wl s d n y the district_court explained that the commissioner’s deficiency determination was unenforceable unless the commissioner could show that the 6-year period of limitations applied but emphasized that the court_of_appeals opinion in no way concludes this litigation wechsler v united_states wl s d n y while wechsler may be distinguishable on its facts it is also clear that the court of appeals’ reversal in that case left open the possibility that the tax_court might determine that the 6-year period of limitations remained open after considering the matter on remand to the extent wechsler is inconsistent with our holding in the instant case we respectfully disagree with wechsler based on the facts before us we hold that the amount of our previous deficiency determination was not disallowed in whole or in part within the meaning of sec_7486 when the court_of_appeals reversed and remanded for further proceedings an appropriate order will be issued denying petitioner’s motion
